IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-78,333-05


                               IN RE JORGE ARELLANO, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 06-CR-770-E IN THE 357TH DISTRICT COURT
                             FROM CAMERON COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 357th District Court of Cameron County, that more than 180 days have

passed since the date the State received the application, and that the application has not been timely

forwarded to this Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Cameron County, is ordered to file a response, which may

be made by submitting the record on such habeas corpus application, submitting proof of the date

of receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an
                                                                                                  2

application for a writ of habeas corpus in Cameron County. This application for leave to file a writ

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response.

Such response shall be submitted within 30 days of the date of this order.



Filed: July 31, 2019
Do not publish